DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest a light detection and ranging (LIDAR) integrated lamp apparatus of a vehicle comprised of, in part, a first light source for irradiating light for forming a beam pattern; a second light source spaced from the first light source and configured to irradiate light for being detected by a LIDAR, which is directed to have a superimposition point on a traveling path of the light for forming the beam pattern; a reflection unit mounted between the first light source and the second light source and configured to turn traveling paths of the light for forming the beam pattern and the light for being detected by the LIDAR, which are incident from different directions, such that one of the light for forming the beam pattern and the light for being detected by the LIDAR is directed in a first direction and in turn to an outside of the vehicle and another of the light for forming the beam pattern and the light for being detected by the LIDAR is directed in a second direction; and a first reflection mirror provided behind the reflection unit and configured to turn the light for forming the beam pattern or the light for being detected by the LIDAR, which are directed in the second direction by the reflection unit, to again direct in the first direction and in turn to the outside of the vehicle. Claims 2-16 are allowed due to their dependency upon claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875